Citation Nr: 1450054	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967 and had additional periods of Active Duty for Training in August 1966, June 1967, June 1968, July to August 1969, May to June 1970, and May to June 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal of an March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing in February 2014.  A transcript of that hearing is associated with the claims file.  The Veteran, through his attorney, submitted additional medical records after certification to the Board with a waiver of RO consideration.  Accordingly, all evidence has been reviewed. 


FINDING OF FACT

The evidence of record is in relevant equipoise as to whether the Veteran's bilateral hearing loss is related to his active service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

There is sufficient evidence show that the Veteran has been diagnosed as having bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  There is also competent and credible evidence that the Veteran experienced in-service noise exposure as a result of his service in a field artillery unit.  38 U.S.C.A. § 1154(a).  Thus, the case turns on whether this disability is related to or had its onset in service. 

In terms of service nexus, the Veteran's sister submitted a statement in May 2011 recalling the Veteran's decrease in hearing following service.  Additionally, the Veteran submitted four letters from fellow service members who recalled an incident during Active Duty for Training where a fuse malfunctioned and exploded over the Veteran's head.  Each service member noted the Veteran's apparent hearing loss after the incident.  

The Veteran submitted an April 2011 statement from Dr. L.H. who opined that "it is more likely than not that at least some of the hearing loss...is due to his military related intense noise exposure."  Her rationale was that the Veteran reported a history of being exposed to loud environmental noise without hearing protection, including the fuse explosion.  

The report of a February 2012 VA examination indicates that examiner could not provide a medical opinion regarding etiology without resorting to speculation.  The rationale was that there are no service treatment records available in the Veteran's claims file to show hearing loss during service.  Additionally, there is no record of treatment for hearing loss from discharge until "at least four decades since military separation."  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was caused by his in-service noise exposure.  See 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


